Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Jafari et al (US Pub. No. 2022/0224419) teaches an apparatus, shown on Fig. 1, comprising: 
an optical transceiver (102-1) configured to communicate with a plurality of edge optical modules of respective edge devices (103-1 and 103-2) via an optical communication network;
a controller coupled with the optical transceiver (see paragraph [0135]; “…the central software can monitor and control the transceivers…”); and,
provide, to a hub device (see paragraph [0135]; “…a hub (or leaf) node…”), information transmitted from and received by the optical transceiver.
Jiao (US Pub. No. 2016/0234099) teaches application-based path computation (see paragraph [0013]; “…controller 110 may identify an application associated with flow data 102 and may determine one or more desired characteristics associated with transmission of flow data 102.”). 
However, none of the prior art cited alone or in combination provides the motivation to teach: 
	an optical transceiver configured to communicate with a plurality of edge optical modules of respective edge devices via an optical communication network, the edge optical modules respectively comprising edge interfaces; and 
a controller coupled with the optical transceiver and configured to: 
provide, to a hub device, a plurality of hub interfaces, the hub interfaces being configurable to respectively correspond to different optical subcarriers transmitted from and received by the optical transceiver, 
advertise, to the hub device, an application select code to enable the hub device to configure an operational mode and to selectively enable each of the hub interfaces in the operational mode, 
store one or more associations among the hub interfaces and the edge interfaces, and
configure one or more cross-connections among the hub interfaces and the optical subcarriers based on the one or more associations.

Regarding claim 11, Jafari et al (US Pub. No. 2022/0224419) teaches an apparatus, shown on Fig. 1, comprising: 
an optical transceiver (102-1) configured to communicate with a plurality of edge optical modules of respective edge devices (103-1 and 103-2) via an optical communication network;
a controller coupled with the optical transceiver (see paragraph [0135]; “…the central software can monitor and control the transceivers…”); and,
provide, to a hub device (see paragraph [0135]; “…a hub (or leaf) node…”), information transmitted from and received by the optical transceiver.
Jiao (US Pub. No. 2016/0234099) teaches application-based path computation (see paragraph [0013]; “…controller 110 may identify an application associated with flow data 102 and may determine one or more desired characteristics associated with transmission of flow data 102.”). 
However, none of the prior art cited alone or in combination provides the motivation to teach: 
an optical transceiver configured to communicate with a hub optical module of a hub device via an optical communication network; and 
a controller coupled with the optical transceiver and configured to: 
provide, to an edge device, an edge interface, 
advertise, to the edge device, an application select code to enable the edge device to configure an operational mode and to enable the edge interface to transmit and receive data in the operational mode, 
store an association among the edge interface and a hub interface of the hub optical module, and 
configure a cross-connection among the edge interface and an optical subcarrier based on the association, wherein the optical subcarrier is determined based on the association.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haylock et al (US Patent No. 11,342,997) is cited to show optical communication system comprising hub an optical transceivers.
Coffey et al (US Pub. No. 2016/0088374) is cited to show physical layer management for an active optical module.
Leigh et al (US Patent No. 9,800,345) is cited to show network multi-rate adaptive transceiver.
Campos et al (US Pub. No. 2018/0213305) is cited to show systems and methods for intelligent edge to edge optical system and wavelength provisioning.
Rao et al (US Pub. No. 2022/0006523) is cited to show optical communication system comprising hub and leaf nodes.
Bajaj (US Pub. No. 2019/0036828) is cited to show path selection for an application based on a performance score in a software-defined network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637